Citation Nr: 1214508	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-29 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder injury, and if so, whether service connection is warranted.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3. Entitlement to service connection for a left pinkie finger disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In November 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In May 2008, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer and in August 2009, the Veteran testified before the undersigned.  Both hearings were held at the RO.  Transcripts of these hearings are associated with the claims file.

The Board notes that the Veteran filed a claim for service connection for depression, but that myriad diagnoses have been documented with respect to his symptoms.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, allowing for consideration of service connection for any psychiatric diagnosis currently of record. 
 
The issues of entitlement to service connection for a left shoulder disorder, a left pinkie disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. In a final rating decision issued in January 2004, the RO denied a claim for service connection for a left shoulder disorder.

2. Evidence added to the record since the prior final denial in January 2004 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

3. An acquired psychiatric disorder was not present in service, or shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1. The January 2004 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in November 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As pertinent to the claims decided herein, the purpose of the remand was to achieve further development of the claim, namely to obtain disability records from the Social Security Administration (SSA) and additional VA treatment records and to schedule the Veteran for a VA psychiatric examination.  A review of the post remand record shows that the SSA and VA treatment records were added to the claims file and that a VA examination for the Veteran's service connection claim for depression was performed in July 2010.  Therefore, the Board determines that the RO/AMC complied with the Board's orders in the November 2009 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the previously denied claim for service connection for a left shoulder disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to that claim.  

With respect to the service connection claim for depression, the VCAA imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in September 2005, prior to the initial unfavorable AOJ decision issued in November 2006.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  However, the first notice the Veteran was sent with respect to disability ratings and effective dates was dated in March 2006.  Nevertheless, the Board finds that no prejudice has resulted from the defective timing of this notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claim, any questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, SSA records, and the reports of August 2007 and July 2010 VA psychiatric examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  They then provided a diagnosis and opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that either examiner's opinion is not sufficiently based in the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. New and Material Evidence

In a January 2004 rating decision, the RO denied a claim for service connection for a left shoulder disorder.  The RO acknowledged that VA treatment records reflected a current diagnosis of degenerative joint disease of the left shoulder, but found that the record did not show that the Veteran's current diagnosis was related to his military service.  Accordingly, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disorder.

The Veteran did not appeal this decision.  The next communication from the Veteran with regard to this claim was his June 2005 application to reopen his service connection claim for depression, which is the subject of this appeal.  Thus, the January 2004 decision is final.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in June 2005; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final January 2004 rating decision, the Veteran has submitted additional treatment records and proffered testimony at hearings in May 2008 and August 2009.  The Board finds that the treatment records are cumulative and redundant of the evidence of record in January 2004 as they merely reflect continued treatment for degenerative joint disease of the left shoulder.  However, the Veteran's testimony is both new and material. 

Specifically, at the time of the January 2004 decision, the Veteran's service treatment records and VA treatment records showing post-service treatment for a left shoulder disorder were in the claims file.  The missing element was evidence of a relationship between service and the current diagnosis.  The Veteran testified to both left shoulder symptoms in service and continuation of those symptoms until a post-service injury a few years after discharge.  This evidence was not of record in January 2004; therefore, it is new.  Additionally, the testimony provides evidence of continuity of symptoms between service and a post-service, presumably aggravating, injury, which in turn led to development of the degenerative joint disease.  

Lay evidence may not be rejected as not being material solely because the statements are merely observations of symptoms.  Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Thus, the Veteran is competent to report symptoms he experienced in service and post-service and in doing so he has supplied evidence in support of a relationship to service.  Accordingly, the Board finds that the Veteran's hearing testimony is also material as it raises a reasonable possibility of substantiating the claim. 

Therefore, the Board concludes that evidence added to the record since the January 2004 denial is both new and material and that the requirements to reopen the claim of entitlement to service connection for a left shoulder disorder have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for a left shoulder disorder is granted.

IV. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran contends that he suffers from depression as a result of his military service.  Therefore, he contends that he is entitled to service connection for an acquired psychiatric disorder.

Initially, the Board observes that the Veteran is receiving treatment for psychiatric symptoms, diagnosed as major depressive disorder, as well as diagnoses such as anxiety disorder, panic disorder with and without agoraphobia, dysthymia, alcohol abuse/dependence, and cannabis abuse.  Accordingly, the Board finds that there is a current diagnosis of an acquired psychiatric disorder associated with the claim. 
 
Nevertheless, substance abuse disorders are generally considered to be the result of willful misconduct on the part of the Veteran.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  For the purpose of this paragraph, drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOGCPREC 7-99, published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, published at 63 Fed. Reg. 31,263 (February 10, 1998).  Therefore, to the extent any diagnosis of alcohol and/or substance abuse disorder is linked to service by the evidence, service connection must be denied as a matter of law. 

Further, the Veteran has also been diagnosed with a personality disorder NOS post-service, as well as with passive dependent personality disorder in service.  Personality disorders are considered to be congenital or developmental disabilities for which service connection may not be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Therefore, any disability resulting from a personality disorder cannot be service-connected.  Id.  

Even so, as the Veteran had psychiatric symptoms in service, regardless of diagnosis, and has a current diagnosis of an acquired psychiatric disorder, the claim rests on whether the competent evidence shows that the current diagnosis is a result of the Veteran's military service.  The Board notes that the competent opinions of record include opinions from VA examiners dated in April 2007 and July 2010, an April 2007 opinion from Dr. SBW, and an August 2009 opinion from Dr. WC.  

Dr. SBW diagnosed major depressive disorder, as well as panic disorder without agoraphobia, generalized anxiety disorder, alcohol dependence (secondary to depression), and cannabis abuse.  She did not assign a personality disorder diagnosis.  Dr. SBW opined that the Veteran's self-reported "brutal treatment" while in the Navy as well as his claimed left shoulder injury and damage to his hearing caused his depression and anxiety and not an unrelated, misdiagnosed personality disorder.  However, the Board observes that Dr. SBW stated that her opinion was based on her clinical interview of the Veteran, the three psychological testing instruments administered, and the summary and medical information provided by the Veteran's attorney.  She does not report review of the entire claims file, which includes copious amounts of treatment evidence, nor does she provide detail with respect to the content of the summary and medical information she reviewed.  The absence of claims file review alone does not render an opinion inadequate.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  If the physician had accurate knowledge of the Veteran's relevant medical history in forming the opinion, the lack of access to the claims file alone does not invalidate the opinion.  However, in this case, the Board is unable to assess whether the summary and medical information provided to the examiner was an accurate reflection of the Veteran's medical history and the contents of the claims file.  Therefore, the Board affords the opinion very small probative weight.   

Similarly, in the August 2010 opinion, Dr. WC stated that he reviewed some of the Veteran's Navy records, which were provided by his attorney.  He diagnosed major depressive disorder, dysthymia, generalized anxiety disorder, panic disorder with agoraphobia, and pain disorder.  Again, no personality disorder diagnosis was reported.  Based upon the review of service records, Dr. WC determined that the personality disorder noted in service was a misdiagnosis.  However, he did not state what diagnosis was appropriate to the symptoms in service he identified.  Further, he did not have access to the claims file, and as with Dr. SBW's opinion, the Board cannot conclude that Dr. WC had an accurate view of the Veteran's relevant medical history.  Thus, the Board also affords the opinion of Dr. WC very small probative value.  He did not provide any opinion with regard to a relationship between the diagnoses he assigned and the Veteran's military service.  

The August 2007 VA examiner determined that the Veteran's symptoms conformed to the DSM-IV criteria for major depression, moderate, recurring.  However, he noted that the Veteran's in-service evaluations by a psychiatrist and a psychologist yielded a diagnosis of passive-dependant personality disorder and that the depression exhibited by the Veteran at that time was associated with that diagnosis.
The examiner indicated that the Veteran reported that he was clean and sober at the time of the examination.  He opined that the Veteran's major depression was not a result of his military service as such disorder was not related to a personality disorder as diagnosed in service.

Upon a review of the record and examination of the Veteran, the July 2010 examiner noted that the Veteran had been selective in his report of symptoms and history at the instant examination and to prior examiners and VA in general.  He also determined that the medical record, as well as the Veteran's self-report of behavior during service, indicated that the underlying cause of the Veteran's symptoms in service was alcohol and drug abuse and that depression was a rationalization for his difficulties both in and out of service.  The examiner concluded that the Veteran's current symptoms were not causally or etiologically related to his military service. As both VA examiners had access to the claims file and the Veteran's documented medical history, the Board affords both opinions large probative weight.
The Board has considered all pertinent evidence in the claims file.  Treatment evidence reflects a diagnosis of headaches secondary to drug abuse in June 1980 and treatment for alcoholism in February 1983.  He was hospitalized for symptoms related to adjustment disorder and major depression in April 1994, at which time he reported that his symptoms had begun just weeks prior.  Thus, the first diagnosis of major depression was almost 19 years after service discharge.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Based on the above, the Board concludes that the Veteran's current acquired psychiatric disorder, regardless of diagnosis, is not a result of his military service.  As noted, to the extent the Veteran's symptoms represent alcohol and/or substance abuse, such disorders cannot be service-connected on a direct basis.  38 C.F.R. § 3.301(a).  Further, the Veteran's in-service diagnosis of passive dependent personality disorder and any post-service personality disorder are not diagnoses for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Moreover, opinion's of large probative dissociated the Veteran's current acquired psychiatric disorder from his military service.  Even though the July 2010 examiner assigned a diagnosis of alcohol abuse, he specifically stated that the Veteran's current psychiatric symptoms are not a result of his military service.  Thus, regardless of the diagnosis assigned to such symptoms, the opinion indicates that the diagnosis is not service-connected.  

The Board has considered the Veteran's and his spouse's personal statements in favor of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to assign a diagnosis to those symptoms or assess the etiology of those symptoms.  Moreover, the selective nature and inconsistency of the Veteran's statements with regard to his symptoms and history, subvert the credibility of his assertions.  Thus, the Veteran's statements, while considered by the Board, do not carry probative value equal to or greater than the medical evidence of record.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Id.  However, based upon the probative weights assigned, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, his claim must be denied.


ORDER

New and material evidence having been submitted, the claim to reopen the claim for service connection for a left shoulder disorder is granted.

Service connection for an acquired psychiatric disorder, to include depression, is denied.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claim for service connection for a left shoulder; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  

With respect to the claim for service connection for a left pinkie disorder, the Board observes that the Veteran was afforded a VA examination in December 2005.  At this examination, the examiner found a laceration of the medial aspect of the left hand with residual decreased sensation of the left little finger and decreased grip strength.  Thus, the Veteran has a diagnosed disorder related to this claim.  However, even though the examiner noted the Veteran's report of an in-service injury, he did not provide an opinion as to the etiology of this disorder.  Moreover, he stated that the claims file was not available for review, and the examination report reflects sparse detail with respect to the Veteran's medical history.  See Nieves-Rodriguez at 302.  In light of these facts, the Board determines that the examination is inadequate and that the Veteran should be afforded another VA examination to assess the current nature and etiology of the Veteran's claimed left pinkie disorder. 

As for the claims for service connection for bilateral hearing loss and tinnitus, the Board determines that the opinion supplied by the July 2010 VA audiologist is inadequate.  Barr at 312.  Specifically, the examiner stated that there was insufficient evidence to determine that the hearing loss and tinnitus were due to military noise exposure because of the lack of a discharge audiogram in service treatment records and the amount of recreational and occupational noise exposure the Veteran had experienced since 1975.  She further stated that if at all, the hearing loss noted at a May 2006 audiological evaluation should be considered for service connection as the Veteran's hearing acuity had decreased further as a result of recreational noise exposure since that time.  However, the Court has held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the lack of an audiogram at discharge is not a sufficient rationale for the opinion for VA purposes.  Id.  Therefore, the Board determines that another VA audiological examination is necessary.


Accordingly, the case is REMANDED for the following action:

1. Conduct any development deemed necessary and adjudicate the merits of the Veteran's claim of entitlement to service connection for a left shoulder disorder herein reopened by the Board. 

2. Schedule the Veteran for a VA audiological examination in order to ascertain the existence and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any bilateral hearing loss and tinnitus exhibited by the Veteran currently is related to his claimed in-service noise exposure or is otherwise related to his military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

The Board advises the examiner that the simple fact that there is no documentation of loss of hearing at service separation is not a sufficient basis for a determination that the Veteran's current hearing loss was not incurred in service without further explanation.  Moreover, service connection is warranted if the examiner finds that any portion of the Veteran's hearing loss is a result of his military service, regardless of whether he or she finds that the Veteran has lost a portion of his hearing acuity due to post-service noise exposure. 

3. Schedule the Veteran for a VA examination to ascertain the etiology of his claimed left pinkie disorder, including any associated neurological disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any disorder of the left hand and pinkie finger is a result of the Veteran's described in-service injury or is otherwise directly related to his military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the June 2008 supplemental statement of the case.  If any claim remains denied, the Veteran and his attorney should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


